Citation Nr: 0725832	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-10 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for right foot drop and subsequent low back 
disability, right hip disability, and left knee disability as 
residuals of a total right knee replacement surgery performed 
at a Department of Veterans Affairs medical facility in 
January 1990.


REPRESENTATION

Appellant represented by:	Antonio F. Bendezu, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1943 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in February 2007.  This matter was 
originally on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.


FINDING OF FACT

The veteran did not incur right foot drop, low back 
disability, right hip disability, and left knee disability as 
the result of any carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA as a result of total right knee replacement 
surgery performed at a VA medical facility in January 1990.


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for right foot drop, 
low back disability, right hip disability, and left knee 
disability, claimed to result from treatment received at a VA 
medical facility, is not warranted.  38 U.S.C.A. § 1151 (West 
2002 and Supp. 2005); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's February 2007 Remand, the RO 
scheduled the veteran for a VA orthopedic examination in 
April 2007 at the Omaha VAMC.  On April 9, 2007, the RO 
received a letter from the veteran's attorney which advised 
that the veteran had undergone surgery of his leg, was unable 
to ambulate, and requested alternate arrangement be made.  In 
response to the attorney's letter, the RO sent a letter to 
the veteran that same day which advised him that the RO did 
not handle the scheduling of examinations at the medical 
center and that if he needed to reschedule or cancel, to 
contact the C&P office at the medical center.  A phone number 
for the medical center was provided.  On April 16, 2007, the 
RO received a second letter from the veteran's attorney 
stating that the veteran had notified the VA of his inability 
to attend a scheduled VA compensation examination due to 
recent service, that VA informed the veteran that the medical 
center had to be contacted to reschedule, and the medical 
center would not discuss rescheduling the examination with 
the veteran.  On April 27, 2007, the RO sent a letter to the 
veteran indicating that his attorney had been contacted in 
order to ascertain after what date he would be able to 
medically attend an examination and was informed that the 
veteran's physician would be contacted in order find a 
date/timeframe after which he would be able to attend an 
examination.  The RO advised that the veteran might want to 
contact his physician personally in order to expedite a 
response.  The veteran was advised that if a response was not 
received from the veteran or his physician within 15 days, a 
decision would be made on the evidence of record.  A copy of 
an April 27, 2007 letter from the veteran's attorney to the 
veteran is of record.  That letter requested the veteran to 
ask his doctor to provide an anticipated date when he might 
be able to travel unassisted to Omaha.  The veteran, his 
physician, nor his attorney, has, to date, provided VA with 
the information requested.  On June 12, 2007, the RO issues a 
supplemental statement of the case documenting the 
correspondence regarding the VA examination and noting 
38 C.F.R. § 3.655.  On June 19, 2007, the veteran filed a VA 
Form 21-45 in which he indicated that he had no further 
information to submit and requested that his records be 
returned to the Board for review of the issues on appeal 
without waiting for the 60-period to expire.  Based on the 
foregoing actions, although the veteran has not been afforded 
the VA orthopedic examination, the Board finds that there has 
been substantial compliance with the Board's 2007 Remand to 
the extent that is possible given the circumstances that the 
veteran did not provide a date when he could report for 
examination and that the veteran effectively indicated he 
would not report for an examination by reporting that he had 
no further information to submit and desired that his records 
be returned to the Board.  Stegall v. West, 11 Vet. App. 268 
(1998).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

Letters dated in December 2003 and August 2004 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The December 2003 and August 2005 
letters informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against entitlement to compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
However, as detailed above, the veteran has failed to provide 
VA with an expected date in which he was willing to report 
for a VA examination and effectively indicated he is 
unwilling to report for an examination based on the above 
analysis.      

The Board notes that the veteran is represented by counsel; 
and there has been no assertion of any failure to provide 
appropriate notice.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Entitlement to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for alleged 
additional disability as a residual of a total right 
knee replacement surgery performed at a Department of 
Veterans Affairs medical facility in January 1990

The veteran contends, in essence, that he has a right foot 
drop, low back disability, arthritis, hip replacement, left 
knee replacement resulting from VA medical treatment, and in 
particular, from treatment accorded him by VA in January 
1990.  He filed his claim for § 1151 benefits in October 
2003.  For the reasons that follow, the Board concludes that 
§ 1151 benefits are not warranted.

38 U.S.C.A. § 1151(a) grants compensation for qualifying 
disabilities to veterans in the same manner as if such 
disability were service-connected, under certain 
circumstances.  See also 38 C.F.R. § 3.361 (2006).  

There must be evidence of additional disability, as shown by 
comparing the veteran's condition before and after the VA 
medical care in question.  38 C.F.R. § 3.361(b).  In 
determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  38 
C.F.R. § 3.361(c)(1).  

The disability must be caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran by 
VA, and the proximate cause of the disability was (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the veteran's 
additional disability or death; and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care 
or medical or surgical treatment without the veteran's 
informed consent.  See 38 C.F.R. § 3.361(d)(1) (2006).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2006).

The disability must not be the result of the veteran's 
willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 
3.301(c)(3).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151 and were codified at 38 
C.F.R. § 3.361.  The RO did not explicitly provide notice of 
38 C.F.R. § 3.361 to the veteran.  However, this new 
regulation merely codified the existing statutory provisions 
of 38 U.S.C.A. § 1151.  The language of the new regulation is 
in no way liberalizing and is not significantly different 
from the standard considered in the RO's adjudication of the 
veteran's claim.  The Board also points out that the new 
regulation includes several provisions already contained in 
the former regulation codifying 38 U.S.C.A. § 1151 (38 C.F.R. 
§ 3.358) of which the veteran was apprised. Therefore, he is 
not prejudiced by Board's application of 38 C.F.R. § 3.361 
without first remanding the case to the RO.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The evidentiary record reveals that the veteran was 
hospitalized at VA from January 16, 1990 to February 1, 1990 
for a right total knee arthroplasty.  The operation report, 
discharge summary, and numerous progress reports are of 
record.  The discharge summary notes that the veteran 
underwent a right total knee arthroplasty without 
intraoperative problems; and despite an unfortunate bout of 
influenza, the veteran rehabilitated much more rapidly than 
others that have had the same procedure.  

The record also includes a September 2000 VA new patient 
assessment which notes bilateral drop foot following surgery, 
a December 2000 private medical clinic record which notes a 
complete right drop foot, a January 2001 private hospital 
record which noted a past surgical history of drop foot from 
previous right total knee surgery, two April 2002 VA primary 
care assessments which diagnose right foot drop secondary to 
surgery and right foot drop since hip surgery in January 
2000, a December 2002 private medical clinic record which 
indicated that the veteran had foot drop of right leg since 
knee replacement, an August 2003 VA primary care assessment 
which notes as a secondary diagnosis status post knee 
replacement with foot drop, an August 2003 letter authored by 
Dr. R.R.S. to Dr. S.B. noting that apparently the veteran had 
a drop foot shortly after he had right knee surgery 12 years 
prior, a March 2004 Primary Care Clinic Note which indicates 
that veteran has right foot drop following knee replacement 
as an active problem on the problem list, and a May 2004 VA 
neurology consult note which notes the veteran described that 
he uses a cane to ambulate on account of a right foot drop 
following knee surgery in 1990.

With respect to the veteran's own contentions that he 
sustained right drop foot from improper right knee 
replacement and post-operative care at a VA medical facility 
and that he suffers from lower back problems and arthritis, 
and has undergone right hip replacement and left knee 
replacement due to foot drop and knee condition, where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the veteran is a medical 
professional; therefore, as a layperson he is not competent 
to provide evidence that requires medical knowledge because 
he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In support of his claim, the veteran has submitted an October 
2003 letter from Dr. D.M. stating that he had known the 
veteran for 10 years, that since the veteran's knee 
replacement, he slowly developed worsening drop foot, and 
that drop foot was not a normal occurrence following knee 
surgery.  Dr. D.M. opined that the knee surgery likely caused 
peroneal nerve palsy and rendered a diagnosis of peroneal 
nerve palsy, most likely secondary to the right knee 
replacement of 1992.  Further, there are several VA and 
private medical records that include a history of right drop 
foot following knee replacement surgery in 1990.  

This issue was forwarded in April 2004 to Dr. I.W. for a VA 
medical opinion as to whether VA medical and surgical 
treatment resulted in foot drop and peroneal nerve palsy due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part.  The VA 
physician reported that he reviewed the veteran's claims file 
and all recent clinical records in the CPRS system.  Dr. I.W. 
noted that he did not see any orthopedic visits but he did 
find documentation where the veteran underwent a right total 
knee arthroplasty in Grand Island in January 1990.  He noted 
that the operation appeared to proceed without any 
complications, and according to the documentation by the 
orthopedist, the veteran did much better in his postoperative 
period than other patients who underwent the same procedure,  
He also noted that there was no mention at all of any 
postoperative complications concerning foot drop.

Dr. I.W. noted that the medical records indicate that he was 
kicked by a horse in the right knee about 5 to 6 years prior 
to his total knee arthroplasty on the right side and that the 
veteran underwent that procedure in January 1990 with no 
postoperative complications concerning foot drop.  He noted 
that in 2000, severe right hip pains were noted after a 2-1/2 
mile walk, that in the same time frame bilateral foot drop 
was mentioned following surgery, but a specific date was not 
given.  He also noted that other entries mentioned a total 
knee arthroplasty complicated by foot drop in August 2003.  
Dr. I.W. reported that the veteran has a letter from his 
private physician stating that the total knee arthroplasty 
occurred in 1992, which actually occurred in 1990, and stated 
that foot drop was not a normal finding after a knee 
replacement. 

Dr. I.W. noted that he reviewed the operative note and that 
other than the veteran having some flu and that there 
appeared to be no other complications or mention of any foot 
drop.  He noted that he did not find any unusual 
complications after the veteran's surgery other than some 
asymptomatic postoperative blood loss.  

Dr. I.W. stated that he could not determine when foot drop 
actually began because of the gaps in time frames concerning 
entries in the medical records.  In addition, he noted that 
some entries in the medical record mentioned right foot drop 
and others mentioned bilateral foot drop.  

Dr. I.W. opined that based on reviewing the operative note, 
it did not appear that VA medical and surgical treatment 
resulted in foot drop due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on part of VA.  He reiterated that there were large 
gaps where no treatment was mentioned in that time frame in 
the mid 1990s, that it was impossible to determine when the 
foot drop actually began based on a review of these records 
alone, and that any further comments would be speculative.  
He also suggested that perhaps an actual orthopedic 
examination would give more information concerning the origin 
of the veteran's right foot drop.  
  
In November 2004, Dr. I.W. rendered an additional medical 
opinion in which he again stated that there was not enough 
information in the claims file or the CPRS system to 
determine when the foot drop began on the right side.  
However, he mentioned a VA medical record dated in 2000 which 
indicates that the veteran reported walking two and a half 
miles each morning.  Dr. I.W. stated that he found it amazing 
that someone with a foot drop could walk two and half miles 
each morning as most, if not all, patients would not be able 
to walk two and a half miles with an actual foot drop.  

The Board notes that there is a difference of opinion among 
the medical professionals.  In deciding whether the veteran 
has right foot drop as the result of any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA, or as an 
unforeseeable event, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others. Evans v. West, 12 Vet. App. 22, 30 
(1998).  That responsibility is particularly onerous where 
medical opinions diverge.  At the same time, the Board is 
mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Id.  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference. Indeed, the courts have 
provided guidance for weighing medical evidence. They have 
held, for example, that a bare conclusion, even one reached 
by a health care professional, is not probative without a 
factual predicate in the record. Miller v. West, 11 Vet. App. 
345, 348 (1998).  In addition, an examination that does not 
take into account the records of prior medical treatment is 
neither thorough nor fully informed. Green v. Derwinski, 1 
Vet. App. 121, 124 (1991). A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999). 
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative. Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

The Board concludes that the veteran's report of the onset of 
right foot drop, following the 1990 surgery, and prior to 
2000, is not credible.  In reaching this conclusion the Board 
has considered the medical evidence contemporaneous to the 
1990 surgery, which does not indicate a right foot drop 
following surgery in 1990 and the medical evidence which does 
not record any contemporaneous findings of right foot drop 
until 2000.  Further, medical evidence which indicates that a 
right foot drop would not be consistent with the reported 
ability to walk two and one-half miles in 2000 weighs against 
the veteran's credibility that a right foot drop occurred 
prior to 2000.  Therefore, the veteran's report that right 
foot drop occurred prior to 2000 is not credible.

Here, there are legitimate reasons for accepting Dr. I.W.'s 
unfavorable medical opinions over the favorable opinion of 
Dr. D.M.  

The Board observes that there is no indication that Dr. D.M. 
reviewed the veteran's claims file in providing his opinion.  
As noted above, Dr. D.M. related the veteran's current right 
drop foot to the veteran's right knee replacement and 
diagnosed a peroneal nerve palsy most likely secondary to the 
right knee replacement of 1992.  The Board notes that the 
veteran underwent a right total knee arthroplasty in January 
1990 and not in 1992.  Thus, the statement is incorrect with 
respect to the year of the surgery and relies upon the 
veteran's report of right foot drop prior to 2000, which has 
been found to be not credible.  

In addition, Dr. D.M. noted that he had known the veteran for 
10 years, but he does not state that he has been treating the 
veteran for 10 years.  In fact, in June 2004, VA requested 
from Dr. D.M. any treatment records for all periods; however, 
no medical evidence dated before January 2000 was received 
from Dr. D.M.  Even assuming that Dr. D.M. had treated the 
veteran for 10 years, or since 1993, he would not have had 
first hand knowledge of the 1990 knee surgery or any 
complications from that surgery occurring within the three 
years; thus it appears that his opinion is based upon a 
history provided by the veteran as he has not referenced any 
clinical data to support his conclusion.  

Similarly, with respect to the VA and private medical records 
that appear to relate foot drop to right knee surgery, based 
upon reports by the veteran ten or more years after the 1990 
surgery and found to not be credible, evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

In comparison, Dr. I.W.'s 2004 opinions were rendered only 
after thorough review of the claims file including Dr. D.M.'s 
opinion and treatment records.  Thus, the Board finds that 
Dr. I.W.'s reasoned medical opinions are accordingly more 
probative than the opinions provided by the veteran's 
treating physician.  Dr. I.W. stated that it did not appear 
that VA medical and surgical treatment resulted in right foot 
drop due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault; and although 
he does not specifically opine that foot drop was not an 
unforeseen event resulting from right knee surgery, he 
disassociates the veteran's right drop foot with the 1990 
surgery based on the lack of evidence of drop foot between 
1990 and 2000.  

With respect to the veteran's claims of additional disability 
due to the right knee replacement surgery and foot drop (back 
condition, right hip condition, and left knee condition), Dr. 
I.W. stated that it appeared that the veteran has generalized 
degenerative changes which could come from natural progress 
of disease with age.  The physician also stated that it was 
common knowledge that with an affected joint being 
debilitated, other joints would certainly play into this due 
to favoring and altered stance and gait.  The physician 
stated that there was not enough information available in the 
claims file to determine whether these issues were due to the 
veteran's right knee or whether they would have come about 
from natural progression of disease with age as the veteran 
is 81 years old.

As the competent medical evidence preponderates against the 
existence of additional disability or disabilities as the 
result of a January 1990 right total knee arthroplasty 
conducted at VA facility, much less that negligence or an 
unforeseeable event was involved, the Board must conclude 
that that the weight of the evidence is against the veteran's 
claim for compensation pursuant to the provisions of 38 
U.S.C.A. § 1151, and the benefit of the doubt rule enunciated 
in 38 U.S.C.A. § 5107(b) is not for application.


ORDER

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for right foot drop, low back disability, 
right hip disability, and left knee disability as a residual 
of a total right knee replacement surgery performed at a 
Department of Veterans Affairs medical facility in January 
1990 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


